             Case 2:08-cv-01262-RSL Document 24 Filed 08/31/20 Page 1 of 2




1

2

3

4

5                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
6
                                       AT SEATTLE
7

8    TRIPLE B CORPORATION d/b/a                        NO. 2:08-cv-01262-RSL
9    CHARLIE’S PRODUCE,
                                                       ORDER GRANTING EXTENSION OF
10                           Plaintiff,                JUDGMENT
11         v.
                                                       [Clerk’s Action Required]
12   JON WELLER and PETER FERREN,
13                           Defendants.
14
                                          I. JUDGMENT SUMMARY
15
     1. Judgment Creditor:                            Triple B. Corporation dba Charlie’s
16
                                                      Produce
17
     2. Attorneys for Judgment Creditor:              Danial D. Pharris
18
                                                      Paul J. Spadafora
19                                                    Lasher Holzapfel Sperry &
                                                      Ebberson PLLC
20
                                                      601 Union Street, Suite 2600
21                                                    Seattle, WA 98101-4000
                                                      (206) 624-1230
22

23   3. Judgment Debtors:                             Jon Weller
24   4. Original Judgment Amount:                     $32,008.88

25   5. Prejudgment Interest:                         $14,411.89
        (February 17, 2008 to August 18, 2010)
26


                                                                                     ATTORNEYS AT LAW
                                                                                     2600 TWO UNION SQUARE
                                                                                     601 UNION STREET
                                                                                     SEATTLE WA 98101-4000

     ORDER GRANTING EXTENSION OF JUDGMENT 1                                          TELEPHONE 206 624-1230

                                                                                     Fax 206 340-2563
              Case 2:08-cv-01262-RSL Document 24 Filed 08/31/20 Page 2 of 2




1     6. Attorney’s Fee and Costs                           $15,498.83
2     7. Accrued Post-Judgment Interest:                    $111,119.39
          (August 19, 2010 to August 5,2020)
3

4
      9. Total Amount of New Judgment                       $173,038.99

5
      10. Interest Rate:                                    18% per annum

6
                                                II. ORDER
7
            THIS MATTER comes before the Court on plaintiff’s application for entry of an order
8
     pursuant to RCW 6.17.020(3) granting an additional ten years during which an execution may be
9
     issued on the judgment entered against Jon Weller on August 30, 2010, under United States District
10   Court Western District of Washington Cause No. 2:08-cv-01262 RSL. The Court having considered
11   the unopposed motion and the remainder of the record herein, finds as follows:
12          It is hereby ORDERED, ADJUDGED AND DECREED that plaintiff Triple B. Corporation
13   d/b/a Charlie’s Produce is granted an additional ten years during which an execution may be issued
14   on the judgment entered against Jon Weller on August 30, 2010. The Clerk of Court is directed to
15   enter said renewal on the Court’s judgments docket as set forth in the foregoing Judgment Summary.
16

17          Dated this 31st day of August, 2020.
18

19
                                                   Robert S. Lasnik
20                                                 United States District Judge
21

22

23

24

25

26


                                                                                          ATTORNEYS AT LAW
                                                                                          2600 TWO UNION SQUARE
                                                                                          601 UNION STREET
                                                                                          SEATTLE WA 98101-4000

      ORDER GRANTING EXTENSION OF JUDGMENT 2                                              TELEPHONE 206 624-1230

                                                                                          Fax 206 340-2563
